Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed Pursuant to Rule 424(b)(3) File Number 333-162424 PROSPECTUS SUPPLEMENT NO. 1 Prospectus Supplement No. 1 to Prospectus dated October 21, 2009 IBIO, INC. This Prospectus Supplement No. 1 supplements our Prospectus dated October 21, 2009. The shares that are the subject of the Prospectus have been registered to permit their resale to the public by the selling stockholders named in the Prospectus. We are not selling any shares of common stock in this offering and therefore will not receive any proceeds from this offering, except upon the exercise of warrants. Our common stock is quoted on the OTC Bulletin under the symbol IBPM.OB. On November 17, 2009, the closing price of our common stock on the OTC Bulletin Board was $0.99. This Prospectus Supplement includes the following attached items: Current Report on Form 8-K dated October 12, 2009, as filed by us with the Commission on October 15, 2009; and Quarterly Report on Form 10-Q for the three months ended September 30, 2009, as filed by us with the Commission on November 16, 2009. YOU SHOULD READ THE PROSPECTUS AND THIS PROSPECTUS SUPPLEMENT NO. 1, INCLUDING THE RISK FACTORS THAT BEGIN ON OF THE PROSPECTUS. NEITHER THE U.S. SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS SUPPLEMENT IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this Prospectus Supplement is November 16, 2009. UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or l5 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 12, 2009 iBio, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-53125 26-2797813 (Commission File Number) (IRS Employer Identification No.) 9 Innovation Way, Suite 100 Newark, Delaware 19711 (Address of principal executive offices, including zip Code) (302) 355-0650 (Registrants telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01. Changes in Registrants Certifying Accountant. (a) Dismissal of Amper, Politziner & Mattia, LLP Amper, Politziner & Mattia, LLP (Amper) was previously the principal accounting firm for iBio, Inc. (the Company). On October 12, 2009 (the Dismissal Date), Amper was dismissed as the Companys independent registered public accounting firm based upon a decision of the Audit Committee of the Board of Directors of the Company. The audit reports of Amper on the consolidated financial statements of the Company as of and for the years ended June 30, 2009 and 2008, did not contain any adverse opinion or disclaimer of opinion, nor were they qualified or modified as to uncertainty, audit scope or accounting principles. During the Companys two most recent fiscal years and through the Dismissal Date, there were no disagreements (as defined in Item 304 of Regulation S-K) with Amper on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of Amper, would have caused it to make reference in connection with its opinion to the subject matter of the disagreement. During the Companys two most recent fiscal years and through the Dismissal Date, there were no reportable events (as defined in Item 304(a)(1)(v) of Regulation S-K). The Company provided Amper with a copy of this Report prior to its filing with the Securities and Exchange Commission (the SEC) and requested Amper to furnish the Company with a letter addressed to the SEC, stating whether or not it agrees with the statements made above and, if not, stating the respects in which it does not agree. A copy of such letter, dated October 15, 2009, is filed as Exhibit 16.1 to this Report. (b) Engagement of J.H. Cohn LLP Effective October 12, 2009 (the Engagement Date), the Audit Committee of the Companys Board of Directors approved the appointment of J.H. Cohn LLP (the Current Accountants) as the Companys independent registered public accounting firm for the year ending June 30, 2010. During the Companys two most recent fiscal years and through the Engagement Date, neither the Company nor anyone on its behalf consulted the Current Accountants regarding either (1) the application of accounting principles to a specified transaction regarding the Company, either completed or proposed, or the type of audit opinion that might be rendered on the Companys financial statements; or (2) any matter regarding the Company that was either the subject of a disagreement (as defined in Item 304(a)(1)(iv) of Regulation S-K and related instructions to Item 304 of Regulation S-K) or a reportable event (as defined in Item 304(a)(1)(v) of Regulation S-K). Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Letter from Amper, Politziner & Mattia, LLP, dated October 15, 2009 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. IBIO, INC. Date: October 15, 2009 By: /s/ Frederick Larcombe Frederick Larcombe Chief Financial Officer Exhibit 16.1 October 15, 2009 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Dear Sirs/Madams: We have read Item 4.01 of iBio, Inc.s (the Company) Form 8K, dated October 15, 2009 as filed with the Securities and Exchange Commission and have the following comments: Paragraph (a) We agree with the statements made in these paragraphs as they relate to our firm. Paragraph (b) We have no basis on which to agree or disagree with the information regarding other accountants contained in this paragraph. Yours truly, /s/ Amper, Politziner & Mattia, LLP Amper, Politziner & Mattia, LLP UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q X Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2009 OR Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-53125 iBio, Inc. (Exact name of small business registrant in its charter) Delaware 26-2797813 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9 Innovation Way, Suite 100, Newark, DE (Address of principal executive offices) (Zip Code) (302)355-0650 (Registrants telephone number, including Area Code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filer o Smaller reporting companyþ Indicate by check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ The number of shares outstanding of each of the issuers class of common stock, as of the latest practicable date: Class Outstanding at November 12, 2009 Common Stock, $0.001 par value 27,972,904 Shares iBio, Inc. (Formerly iBio Pharma, Inc.) FORM 10-Q For the Three Months Ended September 30, 2009 INDEX Page Part I - FINANCIAL INFORMATION Item 1 Financial Statements (Unaudited): Condensed Balance Sheets 2 Condensed Statements of Operations 3 Condensed Statements of Stockholders Equity 4 Condensed Statements of Cash Flows 5 Notes to Condensed Financial Statements 6 Item 2 Managements Discussion and Analysis and Results of Operation 11 Item 3 Quantitative and Qualitative Disclosures About Market Risks 14 Item 4T Controls and Procedures 14 Part II - OTHER INFORMATION Item 1 Legal Proceedings 15 Item 1A Risk Factors 15 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3 Defaults Upon Senior Securities 15 Item 4 Submission of Matters to a Vote of Security Holders 15 Item 5 Other Information 15 Item 6 Exhibits 15 Signatures 16 Disclosure Regarding Forward-Looking Statements Certain statements in the Quarterly Report on Form 10-Q may constitute forward-looking statements as defined in Section 27A of the Securities Act of 1933 (the Securities Act), Section 21E of the Securities Act of 1934 (the Exchange Act), the Private Securities Litigation Reform Act of 1995 (the PSLRA) or in releases made by the Securities and Exchange Commission, all as may be amended from time to time. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of iBio, Inc. or industry results, to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Statements that are not historical fact are forward-looking statements. Forward-looking statements can be identified by, among other things, the use of forward-looking language, such as the words, plan, believe, expect, anticipate, intend, estimate, project, may, will, would, could, should, seeks, or scheduled to, or other similar words, or the negative of these terms or other variations of these terms or comparable language, or by discussion of strategy or intentions. These cautionary statements are being made pursuant to the Securities Act, the Exchange Act and the PSLRA with the intention of obtaining the benefits of the safe harbor provisions of such laws. iBio, Inc. (the Company) cautions investors that any forward-looking statements made by the Company are not guarantees or indicative of future performance. Important assumptions and other important factors that could cause actual results to differ materially from those forward-looking statements with respect to the Company, include, but are not limited to, the risks and uncertainties affecting its businesses described in Item 1 of the Companys Annual Report filed on Form 10-K for the year ended June 30, 2009 and in registration statements and other securities filings by the Company. Although the Company believes that its plans, intentions and expectations reflected in or suggested by such forward-looking statements are reasonable, actual results could differ materially from a projection or assumption in any of its forward-looking statements, are subject to change and inherent risks and uncertainties. The forward-looking statements contained in this Quarterly Report on Form 10-Q are made only as of the date hereof and the Company does not have or undertake any obligation to update or revise any forward-looking statements whether as a result of new information, subsequent events or otherwise, unless otherwise required by law. 1 PART I FINANCIAL INFORMATION Item 1 FINANCIAL STATEMENTS iBio, Inc. (Formerly iBioPharma, Inc.) Condensed Balance Sheets September 30, 2009 (Unaudited) June 30, 2009 (Note 2) Assets Current assets: Cash $ 3,376,995 $ 1,039,244 Accounts receivable 205,868 209,795 Prepaid expenses and other current assets 70,924 16,569 Total current assets 3,653,787 1,265,608 Fixed assets, net 13,921 14,878 Intangible assets, net 3,782,262 3,649,878 Total assets $ 7,449,970 $ 4,930,364 Liabilities and Stockholders Equity Current liabilities - Accounts payable and accrued expenses $ 776,583 $ 542,140 Total liabilities 776,583 542,140 Commitments and contingencies Stockholders equity Preferred stock, no par value, 5,000,000 shares authorized, no shares outstanding - - Common stock, $0.001 par value, 50,000,000 shares authorized, 27,972,904 and 23,357,519 issued and outstanding as of September 30, 2009 and June 30, 2009, respectively 27,973 23,358 Additional paid-in capital 15,892,073 13,049,734 Accumulated deficit (9,246,659 ) (8,684,868 ) Total stockholders equity 6,673,387 4,388,224 Total liabilities and stockholders equity $ 7,449,970 $ 4,930,364 The accompanying notes are an integral part of these unaudited condensed financial statements 2 iBio, Inc. (Formerly iBioPharma, Inc.) Condensed Statements of Operations (Unaudited) Three months ended September 30, 2009 2008 Sales $ - $ 333,428 Cost of goods sold - 135,648 Gross profit - 197,780 Operating expenses: Research and development 104,212 323,985 General and administrative 468,207 423,413 Total operating expenses 572,419 747,398 Operating loss (572,419 ) (549,618 ) Other income 11,228 7,354 Loss before income taxes (561,191 ) (542,264 ) Income tax expense 600 1,040 Net loss $ (561,791 ) $ (543,304 ) Net loss per common share - Basic and diluted $ (0.02 ) $ (0.05 ) Weighted average common shares outstanding - Basic and diluted 24,360,864 10,963,894 The accompanying notes are an integral part of these unaudited condensed financial statements 3 iBio, Inc. (Formerly iBioPharma, Inc.) C ondensed Statements of Stockholders Equity (Unaudited) Preferred Stock Common Stock Additional Paid-In Capital Accumulated Deficit Shares Amount Shares Amount Total Balance, June 30, 2009 - $ - 23,357,519 $ 23,358 $ 13,049,734 $ (8,684,868 ) $ 4,388,224 Issuance of warrants to consultant - 25,600 - 25,600 Issuance of common stock and warrants for cash at $0.65 per share, net of expenses - - 4,615,385 4,615 2,802,436 - 2,807,051 Stock-based compensation expense - 14,303 - 14,303 Net loss - (561,791 ) (561,791 ) Balance, September 30, 2009 - $ - 27,972,904 $ 27,973 $ 15,892,073 $ (9,246,659 ) $ 6,673,387 The accompanying notes are an integral part of these unaudited condensed financial statements 4 iBio, Inc. (Formerly iBioPharma, Inc.) Condensed Statements of Cash Flows (Unaudited) Three months ended September 30, 2009 2008 Cash flows from operating activities: Net loss $ (561,791 ) $ (543,304 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 78,436 64,431 Stock-based compensation 14,303 4,763 Issuance of warrants for services 25,600 - Changes in operating assets and liabilities: (Increase) decrease in accounts receivable 3,927 (199,108 ) (Increase) decrease in prepaid expenses and other current assets (54,355 ) 1,098 Increase (decrease) in accounts payable and accrued expenses 234,443 (105,972 ) Net cash used in operating activities (259,437 ) (778,092 ) Cash flows from investing activities: Additions to intangible assets (209,863 ) (883,891 ) Net cash used in investing activities (209,863 ) (883,891 ) Cash flows from financing activities: Proceeds from sale of common stock and warrants, net of expenses 2,807,051 4,580,302 Advances from former parent, net - 82,083 Net cash provided by financing activities 2,807,051 4,662,385 Net increase in cash 2,337,751 3,000,402 Cash - Beginning of period 1,039,244 19,005 Cash - End of period $ 3,376,995 $ 3,019,407 Supplemental disclosures of cash flow information: Cash paid for: Interest $ 20 $ - Income taxes $ - $ 1,040 Supplemental disclosures of non-cash investing and financing activities: Cancellation of common stock owned by former parent $ - $ 575,000 Issuance of common stock to stockholders of former parent $ - $ 19,845 Issuance of common stock upon conversion of intercompany debt due to former parent $ - $ 7,909,494 The accompanying notes are an integral part of these unaudited condensed financial statements 5 iBio, Inc. (Formerly iBioPharma, Inc.) Notes to Condensed Financial Statements (Unaudited) 1)Business iBio, Inc. (the Company) is a biotechnology company focused on developing vaccines and therapeutic proteins based upon its proprietary plant-based technology. The Companys near-term focus is to advance influenza vaccine candidates to clinical trials and to establish business arrangements for use of its technology by licensees for the development and production of products for the prevention and treatment of various infectious diseases. Vaccine candidates presently being advanced on the Companys proprietary technology platform are applicable to newly emerging strains of H1N1 swine-like influenza and H5N1 for avian influenza. Prior to April 1, 2009, the Company also used plants as a source of novel, high quality nutritional supplements and sold those products to customers located primarily in the United States. Effective on that date, the Company licensed that technology and transferred all such customer relationships to a subsidiary of its former parent in consideration for a 5% royalty on future net sales. Effective August 10, 2009, the Company changed its name from iBioPharma, Inc. to iBio, Inc. 2)Basis of Presentation The accompanying unaudited condensed financial statements of the Company have been prepared in accordance with the instructions to Form 10-Q of the Securities and Exchange Commission. Accordingly, they do not include all of the information and disclosures required by accounting principles generally accepted in the United States of America. However, in the opinion of management, the accompanying unaudited financial statements contain all normal and recurring adjustments necessary to present fairly the financial position of the Company as of September 30, 2009 and the related statements of operations and cash flows for the three months then ended and the three months ended September 30, 2008. The balance sheet amounts as of June 30, 2009 were derived from audited financial statements. For further information, refer to the audited financial statements and related disclosures that were filed by the Company with the Securities and Exchange Commission on Form 10-K for the fiscal year ended June 30, 2009. Salaries and benefits totaling $73,985 have been reclassified from general and administrative to research and development expense in the condensed statement of operations for the three months ended September 30, 2008 in order to conform to the current period presentation. 6 3)Accounting Policies and Use of Estimates The Companys accounting policies are described in Note 2 to the audited financial statements contained in our Annual Report on Form 10-K for the year ended June 30, 2009. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Management bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances. The areas most significantly affected by estimates consist of: a) Valuation and recovery of intangible assets, b) Income taxes and valuation allowance on deferred income taxes, c) Contingent liabilities; and d) Stock-based compensation. Management reviews its estimates on a continual basis utilizing currently available information, changes in facts and circumstances, historical experience, and reasonable assumptions. After such reviews, and if deemed appropriate, those estimates are adjusted accordingly. Actual results could differ from those estimates. 4)Recently Issued Accounting Pronouncements In June 2009, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standard No. 168, The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles, a replacement of FASB Statement No. 162 (SFAS 168). Effective July 2009, the FASB Accounting Standards Codification (ASC) is considered the single source of authoritative United States accounting and reporting standards, except for additional authoritative rules and interpretive releases issued by the SEC. SFAS 168 is effective for interim and annual periods ending after
